Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 03/01/2021. Claims 1-4, 6-12, 14-17 and 19-27 were pending. Claims 1-4, 6-12, 14-17 and 19-27 are allowed.

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 12/03/2020, 12/10/2020, and 02/18/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance:
	Terminal Disclaimer has been filed on 04/19/2021 to obviate a provisional Double Patenting rejection over a pending 16/571,615 application.
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
"acquiring a pure video signal capturing a panorama; 
generating, from the pure video signal, a derivative signal representing full spatial coverage of the panorama and compatible with an available capacity of a network path to a client device; 
sending the derivative signal to the client device; 
receiving at a controller of the server view-region selection parameters, based on the derivative signal, from the client device”
as stated in claims 1, 9, and 
“a glance module for generating, from pure-video signal capturing a panorama, a derivative signal representing full spatial coverage of the panorama and compatible with an available capacity of a network path to a client device;
a master controller configured to: 
receive and direct the pure video signal to the glance module; 
send the derivative signal generated at the glance module to the client device; 
receive specific view-region selection parameters from the client device based on the derivative signal;” 
as stated in claims 17. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-4, 6-12, 14-17 and 19-27 indicated claims 11-4, 6-12, 14-17 and 19-27 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yoo et al., US 2016/0191798 A1, Panoramic view customization method, involves identifying two of multiple blocks including information identifying viewing area of interest, and combining identified blocks to frame video, and transmitting framed video to client device.
Lefebvre, US 2011/0238856 A1, Method of data streaming from encoder to decoder, involves superimposing set of notification-display intervals on signal corresponding to indications of metrics during notification-display intervals.
Tinsman, US 2020/0336524 A1, Methods and systems for transmitting data are presented. Data received from at least one data source is retained in at least one buffer. In one example, initial hierarchical data may be provided from the at least one buffer to a device, followed by additional hierarchical data. In one example, the data is received into the at least one buffer via a multicast connection, and the data is provided to the device via a point-to-point connection.
Fedoseyeva et al., US 2013/0212521 A1, Method for evaluating performance of e.g. teacher in educational environment for training and development of various skill set, involves storing free-form comment entered by user on computer readable medium accessible by multiple users.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446
/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446